Citation Nr: 0836954	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In a June 2007 decision, the Board denied service connection 
for left ear hearing loss, tinnitus, and left ear otitis 
media.  The remaining issue on appeal, service connection for 
right ear otitis media, was remanded to the RO for additional 
evidentiary development and due process considerations.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran seeks service connection for right otitis media.  
(It is noted that service connection is already in effect for 
right ear hearing loss).  He contends that he was treated for 
otitis media during service and that he has experienced 
symptoms such as stuffy ears and chronic infections since 
service.  

The veteran's service medical records confirm that in March 
1959, he sought medical treatment, stating that he had been 
navigating an infiltration course the previous evening when a 
TNT charge went off approximately 10 yards away.  The veteran 
reported that he felt his right ear pop in the blast.  The 
diagnosis was acute supperative otitis media, right.  

At his November 1960 military separation medical examination, 
the veteran's ears were normal on clinical evaluation.  
Audiometric testing, converted from ASA to ISO, showed that 
the veteran's right ear pure tone thresholds were 45, 45, 20, 
20, 15, and 20 decibels at 250, 500, 1,000, 2,000, 4,000 and 
8,000 hertz, respectively.  Left ear pure tone thresholds 
were 20 decibels at each of the same tested frequencies.  The 
diagnosis was deafness, not elsewhere classified (NEC), 
right.  

In May 2004, the veteran submitted an application for VA 
compensation benefits.  In support of his claim, the veteran 
submitted private clinical records, dated from December 2000 
to February 2005.  In pertinent part, these records show that 
in December 2000, the veteran sought treatment for "plugged 
ears."  He indicated that he had had the problem for many 
years and had been treated in the past with antibiotics, with 
no improvement.  Examination showed fluid in both ears.  An 
audiogram showed bilateral conductive hearing loss.  The 
diagnosis was chronic otitis media with effusion, 
bilaterally, with conductive hearing loss secondary to this.  
The veteran received tubes in his ears, bilaterally.  
Subsequent clinical records show continued treatment for 
chronic otitis media, bilaterally.  

In light of the evidence set forth above, in June 2007, the 
Board remanded the matter to the RO for the purpose of 
obtaining a VA medical opinion as to the etiology of the 
veteran's current right ear chronic otitis media.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Pursuant to the Board's remand, the veteran underwent a VA 
medical examination in June 2008, performed by an urgent care 
physician.  After examining the veteran and reviewing the 
claims folder, the examiner noted right ear chronic otitis, 
decreased hearing, tinnitus.  He indicated that he could not 
say whether the veteran's ear disabilities were related to 
service without resort to speculation.  Rather, he indicated 
that he would defer the question to an audiologist.  At a VA 
audiology examination in June 2008, after examining the 
veteran and reviewing his claims folder, however, the 
audiologist indicated that the examination provided no 
evidence for a current right otitis media.  

Unfortunately, in light of these conflicting medical 
opinions, the evidence on appeal remains unclear as to 
whether the veteran currently has chronic right otitis media 
which is causally related to his active service.  Therefore, 
this matter must be remanded again to obtain the necessary 
medical opinion.  Given the apparent complexity of the 
veteran's diagnosis and its etiology, such examination should 
be performed by an appropriate specialist.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an Ear, Nose, and Throat 
specialist for the purpose of clarifying 
the nature and etiology of any current 
right ear chronic otitis media.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current right ear chronic 
otitis media identified on examination is 
causally related to the veteran's active 
service or any incident therein.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




